MICKLE, Judge.
Tommy Wayne Bailey appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800, which challenged his sentences imposed following revocation of probation. The record before us does not contain documentation indicating the exact dates of service of incarceration in jail, prison and on probation, with regard to the two offenses for which Bailey was originally convicted. As such, we are unable to ascertain how the trial court arrived at the figure of one day awarded as credit for time served upon resentencing following violation of probation. As it appears that Bailey’s allegations may have some merit, we reverse the sentences and remand to the trial court for further consideration of the motion, with directions to attach to its subsequent order any documents which conclusively demonstrate that it properly calculated credit for time served in jail, prison, and on probation.
REVERSED and REMANDED.
WEBSTER and LAWRENCE, JJ., concur.